Citation Nr: 0612112	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  04-41 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cervical spine 
condition, characterized as cervical myelopathy due to spinal 
stenosis.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1961 to March 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied service connection for cervical 
myelopathy due to spinal stenosis, claimed as spinal injury.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The veteran asserts that he currently suffers from cervical 
myelopathy due to spinal stenosis which was incurred in 
service.  In support of his claim, he claims that his duties 
as a master diver required that he wear MK-5 diving suits 
that weighed over two hundred twenty five pounds and placed 
significant strain on his back and neck.  In addition, he 
contends that during service he experienced decompression 
sickness that affected his central nervous system and 
resulted in short term paralysis in his lower extremities.  
Finally, the veteran alleges that a condition known as bone 
necrosis leads to weakening of the bones and affects some 
individuals employed as divers.  The veteran contends that 
any one or a combination of the aforementioned factors during 
service may have resulted in his current cervical spine 
condition.  

The veteran's DD-214 indicates that he served as a master 
diver during active duty.  His service medical records 
reflect that his spine was evaluated as normal during his 
entrance examination in March 1961.  After completing 
training and certification as a diver, the veteran underwent 
annual medical examinations for diving qualification.  In 
January 1975 he underwent an annual diving qualification 
examination wherein the physician noted an episode of 
decompression sickness in July 1973.  The report reflects 
that despite the effect on the veteran's central nervous 
system and lower spine during the incident, no residual 
effects were noted.  The episode of decompression sickness 
was not considered disqualifying.  His spine and 
musculoskeletal system continued to be evaluated as normal 
during routine diving qualification examinations until 
February 1986, when the veteran reported recurrent back pain 
during his separation physical.  The examining physician 
noted that the veteran had suffered Type II decompression 
sickness with central nervous system involvement and lower 
back and extremities paralysis.  The physician indicated the 
residual effect of low back pain with prolonged standing.  
The veteran's complaint of back pain was not considered 
disabling.  

In May 2001, the veteran reported to the local VA medical 
center (MC) complaining of fatigue and progressive weakness 
in all four extremities.  A magnetic resonance imaging (MRI) 
examination of his cervical spine indicated fifty percent 
narrowing of the spinal canal secondary to a disc osteophyte 
complex at C3-4.  He was diagnosed as having cervical 
myelopathy due to spinal stenosis.  His VA treatment records 
do not provide a medical nexus opinion regarding the cause of 
his current condition.  

Although no medical evidence has been submitted providing a 
medical nexus between the veteran's in-service episode of 
decompression sickness or the occupational hazards associated 
with diving and his current cervical spine condition, the 
veteran has submitted sufficient evidence of an in-service 
injury and a current disability.  In light of the evidence of 
record, VA has the duty to assist him in the development of 
his claim by providing him with an examination to determine 
whether a medical nexus exists between his current condition 
and his in-service injury.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, the issue of 
service connection for cervical spine condition is REMANDED 
for the following development:

1. Provide the veteran a VA medical 
examination to determine whether it is as 
least as likely as not (that is, 
probability of 50 percent or better) that 
the veteran's current cervical spine 
condition is related to decompression 
sickness or occupational hazards 
identified in service.  The claims file 
must be made available to and be reviewed 
by the examiner.  The examination should 
include any tests or studies, including 
an X-ray, deemed necessary for an 
accurate assessment.  

2. After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought remains denied, the 
claimant should be provided a 
supplemental statement of the case and 
given the opportunity to respond. 
 
The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The claimant need take no action unless otherwise 
notified, but has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veteran's Appeals or by the United States Court of Appeal for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. § § 5109B, 7112 (West Supp. 2005). 




_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


